UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1937


KATHERINE B. ROBINSON,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF JUSTICE DRUG ENFORCEMENT           ADMINISTRATION,
(DOJ/DEA); VIRGINIA EMPLOYMENT COMMISSION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-00475-JCC-MSN)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Katherine B. Robinson, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Melissa Elaine Goforth
Koenig, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Katherine       Robinson,    a   pro    se      litigant     who   is     not

incarcerated,       seeks   to   appeal     the     district     court’s     order

granting      the      Department     of          Justice/Drug      Enforcement

Administration’s unopposed motion to dismiss her civil claims

against it.     We dismiss the appeal.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 3, 2015, but Robinson did not file her notice of appeal

until August 14, 2015.        Because Robinson failed to file a timely

notice of appeal or obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal. *       We dispense with oral argument because the


     * To the extent that Robinson seeks to appeal the portion of
the district court’s order remanding back to the Virginia state
court from where they were removed her claims against the
Virginia Employment Commission, that holding is not reviewable
on appeal. See 28 U.S.C. § 1447(d) (2012).


                                      2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3